
	

114 HR 3826 PCS: Mount Hood Cooper Spur Land Exchange Clarification Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 515114th CONGRESS
		2d Session
		H. R. 3826
		IN THE SENATE OF THE UNITED STATES
		June 9, 2016ReceivedJune 10, 2016Read twice and placed on the calendarAN ACT
		To amend the Omnibus Public Land Management Act of 2009 to modify provisions relating to certain
			 land exchanges in the Mt. Hood Wilderness in the State of Oregon.
	
	
 1.Short titleThis Act may be cited as the Mount Hood Cooper Spur Land Exchange Clarification Act. 2. Cooper Spur land exchange clarification amendmentsSection 1206(a) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1018) is amended—
 (1)in paragraph (1)— (A)in subparagraph (C), by striking 120 acres and inserting 107 acres; and
 (B)in subparagraph (E)(ii), by inserting improvements, after buildings,; and (2)in paragraph (2)—
 (A)in subparagraph (D)— (i)in clause (i), by striking As soon as practicable after the date of enactment of this Act, the Secretary and Mt. Hood Meadows shall select and inserting Not later than 120 days after the date of the enactment of the Mount Hood Cooper Spur Land Exchange Clarification Act, the Secretary and Mt. Hood Meadows shall jointly select;
 (ii)in clause (ii), in the matter preceding subclause (I), by striking An appraisal under clause (i) shall and inserting Except as provided under clause (iii), an appraisal under clause (i) shall assign a separate value to each tax lot to allow for the equalization of values and; and
 (iii)by adding at the end the following:  (iii)Final appraised value (I)In generalSubject to subclause (II), after the final appraised value of the Federal land and the non-Federal land are determined and approved by the Secretary, the Secretary shall not be required to reappraise or update the final appraised value for a period of up to 3 years, beginning on the date of the approval by the Secretary of the final appraised value.
 (II)ExceptionSubclause (I) shall not apply if the condition of either the Federal land or the non-Federal land referred to in subclause (I) is significantly and substantially altered by fire, windstorm, or other events.
 (iv)Public reviewBefore completing the land exchange under this Act, the Secretary shall make available for public review the complete appraisals of the land to be exchanged.; and
 (B)by striking subparagraph (G) and inserting the following:  (G)Required conveyance conditionsPrior to the exchange of the Federal and non-Federal land—
 (i)the Secretary and Mt. Hood Meadows may mutually agree for the Secretary to reserve a conservation easement to protect the identified wetland in accordance with applicable law, subject to the requirements that—
 (I)the conservation easement shall be consistent with the terms of the September 30, 2015, mediation between the Secretary and Mt. Hood Meadows; and
 (II)in order to take effect, the conservation easement shall be finalized not later than 120 days after the date of enactment of the Mount Hood Cooper Spur Land Exchange Clarification Act; and
 (ii)the Secretary shall reserve a 24-foot-wide nonexclusive trail easement at the existing trail locations on the Federal land that retains for the United States existing rights to construct, reconstruct, maintain, and permit nonmotorized use by the public of existing trails subject to the right of the owner of the Federal land—
 (I)to cross the trails with roads, utilities, and infrastructure facilities; and (II)to improve or relocate the trails to accommodate development of the Federal land.
								(H)Equalization of values
 (i)In generalNotwithstanding subparagraph (A), in addition to or in lieu of monetary compensation, a lesser area of Federal land or non-Federal land may be conveyed if necessary to equalize appraised values of the exchange properties, without limitation, consistent with the requirements of this Act and subject to the approval of the Secretary and Mt. Hood Meadows.
 (ii)Treatment of certain compensation or conveyances as donationIf, after payment of compensation or adjustment of land area subject to exchange under this Act, the amount by which the appraised value of the land and other property conveyed by Mt. Hood Meadows under subparagraph (A) exceeds the appraised value of the land conveyed by the Secretary under subparagraph (A) shall be considered a donation by Mt. Hood Meadows to the United States..
				
	Passed the House of Representatives June 8, 2016.Karen L. Haas,Clerk
	June 10, 2016Read twice and placed on the calendar
